MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Oct 12 2016, 9:19 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         David E. Corey
Kimberly A. Jackson                                      Robert J. Henke
Indianapolis, Indiana                                    Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         October 12, 2016
of the Parent-Child Relationship                         Court of Appeals Case No.
of S.C., Minor Child, and S.J.,                          49A02-1602-JT-367
Father,                                                  Appeal from the
S.J.,                                                    Marion Superior Court
                                                         The Honorable
Appellant-Respondent,                                    Marilyn A. Moores, Judge
        v.                                               The Honorable
                                                         Larry Bradley, Magistrate
Indiana Department of                                    Trial Court Cause No.
Child Services,                                          49D09-1503-JT-73

Appellee-Petitioner,

and




Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016          Page 1 of 22
      Child Advocates, Inc.,

      Co-Appellee-Guardian ad Litem.




      Kirsch, Judge.


[1]   S.J. (“Father”) appeals the juvenile court’s order terminating his parental rights

      to his son S.C. (“Child”), raising the following restated issue: whether the

      evidence was sufficient to support the trial court’s termination order.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Father and T.C. (“Mother”)1 (together, “Parents”) are the biological parents of

      Child, who was born in October 2013. Indiana Department of Child Services

      (“DCS”) became involved with Parents in May 2014, when Mother was

      arrested and incarcerated. At the time of Child’s removal, Father was in the

      Marion County Jail awaiting trial on the charge of possession of

      methamphetamine. Father was ultimately convicted and moved to the Indiana

      Department of Correction (“the DOC”) in October 2014, where he remained

      until his release on September 10, 2015.




      1
       Mother signed an “adoption consent” in this matter, thereby terminating her parental rights to Child. Tr. at
      24. Consequently, Mother does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016            Page 2 of 22
[4]   On May 23, 2014, DCS filed a petition alleging that Child was a Child in Need

      of Services (“CHINS”). That same day, the juvenile court in the CHINS action

      (“CHINS court”) held an initial/detention hearing and authorized that Child be

      placed in relative care. Child was initially placed with his maternal

      grandmother, but soon thereafter was moved to the home of his maternal

      cousin, with whom he remained throughout the CHINS proceedings. On

      August 21, 2014, the CHINS court entered a dispositional order finding Child

      to be a CHINS; however, at that time no services were ordered for Father who

      was incarcerated. Pet’r’s Ex. D at 4. Instead, the CHINS court ordered Father

      “to establish paternity and to contact the DCS [family case manager] within

      seventy-two (72) hours of his release from incarceration.” Id. In February

      2015, while Father was still incarcerated, the CHINS court held a permanency

      hearing and, over Father’s objection, changed Child’s permanency plan from

      reunification to adoption; this change was reflected in the CHINS court’s

      February 26, 2015 Order.2 Pet’r’s Ex. E at 2. On March 2, 2015, DCS filed with

      the juvenile court a petition for the termination of parental rights (“TPR”) of

      Parents. Appellant’s App. at 20-23. During the ensuing ten months, proceedings

      in both the CHINS and the TPR actions continued in their respective courts.




      2
        We note that the February 26, 2015 Order contained inconsistent statements regarding the plan for Child.
      One section of that Order provided: “The permanency plan for [Child] at this time is reunification with
      parent(s).” Pet’r’s Ex. E at 2. Nonetheless, adoption was indicated as the permanency plan in at least two
      sections of the Order—“Court finds that it is in the [C]hild’s best interest that the permanency plan be
      changed to adoption and ORDERS the same,” and “[a] projected date for the children’s adoption placement
      is 5/28/15.” Id. at 2, 3.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016          Page 3 of 22
      The chronological facts that follow reveal the interweaving of the CHINS and

      TPR actions.


[5]   On March 13 and 27, 2015, the juvenile court appointed counsel for Father,

      appointed a guardian ad litem (“GAL”) for Child, and held initial hearings on

      the TPR petition. Id. at 29, 31, 34-35. In the May 28, 2015 CHINS review

      hearing, Father agreed that his parents could adopt Child. Pet’r’s Ex. F at 2.

      The next day, however, the parties reported to the juvenile court that paternal

      grandparents and maternal cousin were working in the CHINS action “towards

      a joint venture in caring for the [C]hild,” and the juvenile court ordered the

      matter to mediation. Appellant’s App. at 47. About a month and a half later, the

      juvenile court learned that mediation was unsuccessful.3 Id. at 48-49.


[6]   By letter dated July 30, 2015, DCS informed Father that a TPR evidentiary

      hearing was scheduled for September 16, 2015. Id. at 54. At an August 21,

      2015 pre-trial conference, the juvenile court, citing Father’s impending release

      from the DOC, vacated the September 2015 TPR hearing, without objection

      from DCS, and scheduled a pre-trial conference for November 20, 2015. Id. at

      55-56. The CHINS court held a review hearing on August 27, 2015 and, noting

      that Father’s TPR hearing had been vacated, rescheduled a second CHINS




      3
        While the mediation did not resolve the issue of Child’s placement, it did result in Mother signing consents
      to Child’s adoption. Accordingly, Mother was dismissed from the TPR proceedings without prejudice.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016             Page 4 of 22
      dispositional hearing for September 24, 2015. Pet’r’s Ex. G at 2. The CHINS

      court also scheduled a placement review hearing for November 19, 2015. 4 Id.


[7]   Father was released from the DOC around September 10, 2015, and he

      appeared at the CHINS dispositional hearing two weeks later. Tr. at 63-64. In

      anticipation of the hearing, DCS Family Case Manager Talia Anderson (“FCM

      Anderson”) referred Father to various service providers. At the September 24,

      2015 CHINS dispositional hearing, the CHINS court entered a Participation

      Decree, ordering Father to engage in a home-based case management program;

      complete and comply with a parenting assessment; complete and comply with a

      substance abuse assessment; submit to random drug screens; and successfully

      complete a Father Engagement Program. Pet’r’s Exs. H & I.


[8]   In a December 11, 2015 TPR pre-trial conference,5 Father’s counsel reported to

      the juvenile court that Father’s parenting time had been suspended in the

      CHINS action because Father had “an alleged positive drug screen.” Tr. at 58.

      During the December conference, the juvenile court set the TPR evidentiary

      hearing for January 27, 2016. Id. at 59. Just one day prior to the scheduled

      hearing, Father filed emergency motion to continue the TPR fact-finding

      hearing, claiming that four months—the amount of time between his September




      4
        It is not clear whether a CHINS placement hearing was held on November 19, 2015. In fact, because the
      last CHINS document in the record before us is dated September 24, 2015, there is no evidence that any
      proceedings took place in connection with the CHINS action after September 24, 2015.
      5
       The November 20, 2015 TPR pre-trial conference was delayed until December on the juvenile court’s own
      motion. Appellant’s App. at 57.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016         Page 5 of 22
       2015 release from the DOC and his January 2016 TPR fact-finding hearing—

       was insufficient time during which to complete services. The juvenile court

       denied Father’s motion.


[9]    The TPR evidentiary hearing was held on January 27, 2016. At the start of the

       hearing, Father renewed his motion for a continuance. DCS and the GAL

       objected to a continuance, and the juvenile court denied the motion. Id. at 67.

       FCM Anderson testified that Father sent her a letter from prison informing her

       that he had engaged in substance abuse treatment at the DOC. Id. at 26. She

       also testified that Father contacted her within seventy-two hours of his

       September 10 release from the DOC as required. Id. at 47. Upon meeting

       Father, FCM Anderson told him he needed to provide documentation verifying

       that he had participated in substance abuse treatment; Father never provided

       any documentation. Id. at 26-27.


[10]   It was FCM Anderson’s testimony that she referred Father to services in

       September 2015. Id. at 26. She said that she conveyed to Father that he would

       need to complete the services to have Child returned to his care. Father

       indicated he would be willing to complete whatever services were

       recommended. Id. at 28. Based on her communication with service providers,

       FCM Anderson had concerns about Father’s participation in services and

       described Father’s participation as “minimal.” Id. at 17-18.


[11]   Throughout the twenty months that the CHINS and TPR actions were pending,

       Child lived with his maternal cousin. FCM Anderson explained that Child’s


       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 6 of 22
       placement was pre-adoptive and said, “[Child]’s doing very well.” Id. at 20.

       DCS’s permanency plan for Child was adoption by his maternal cousin, with

       whom Child “ha[d] built a bond.” Id. at 30. FCM Anderson opined that there

       was a reasonable probability that Father would be unable to remedy the

       conditions that led to Child being removed from the home. Father was

       incarcerated for most of the case, and even after he was released and provided

       with services “he became incarcerated again.” Id. at 21-22. Additionally,

       Father did not complete ordered services or address his substance abuse issues.

       Id. at 22. FCM Anderson testified that it would be in Child’s best interest for

       Father’s parental rights to be terminated. Id. at 23.


[12]   DCS Family Case Manager Brittany Harpe (“FCM Harpe”) worked on Child’s

       case while FCM Anderson was on leave, a period of time from mid-September

       to mid-November 2015. FCM Harpe testified that she did not attend any of the

       CHINS proceedings; however, she visited Child monthly and contacted relative

       placement and Father. Id. at 54. Further, she referred services for Father from

       mid-October through mid-November 2015. Specifically, FCM Harpe ordered

       Father to participate in home-based case management and substance abuse

       assessment. Id. at 55. She also testified that she communicated with Father’s

       service providers regarding his progress and, in turn, received updates. Id.

       FCM Harpe testified that she had concerns about Father’s participation in the

       programs. Id. at 56. Additionally, no progress towards Child’s reunification

       with Father was made while FCM Harpe was assigned to Child’s case. Id. at

       57.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 7 of 22
[13]   Guardian ad Litem Earlon Hollowell (“GAL Hollowell”) testified that he

       works closely with DCS, getting reports and updates on how a child is doing.

       In this case, he had visited Child at the home of Child’s maternal cousin and

       found that Child was doing well, developing at age-appropriate levels, and

       having his needs met. Id. at 95. GAL Hollowell testified that the maternal

       cousin was making sure that Child went to the doctor. The maternal cousin

       also took Child to various programs “to get him involved around other kids”

       and to make sure that he “ha[s] a normal child upbringing.” Id. at 95-96. GAL

       Hollowell explained that one of his duties is to recommend a permanency plan

       that allows a child to have a “long term” home, with “no disruption” and

       “stability.” Id. at 96. GAL Hollowell believed that adoption was in Child’s

       best interest. As such, he recommended that Child be adopted by his maternal

       cousin. Id. at 98.


[14]   Father testified that he was incarcerated on May 23, 2014, when Child was

       removed from Mother’s care and the CHINS petition was filed. Father was

       released from the DOC on September 10, 2015 and began visits with Child in

       October 2015. At that time, Child was two years old and did not know Father,

       who had last seen Child in March 2014 when Child was five months old. Id. at

       89, 90. In late October 2015, a little more than one month after Father was

       released from the DOC, Father again used methamphetamine and violated his

       parole. Due to this parole violation, Father was ordered to serve thirty days in

       the Marion County Jail, a sentence that ran from mid-December 2015 through




       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 8 of 22
       January 16, 2016. Id. at 66. Father had visited Child only four times before his

       visitation with Child was suspended. Id. at 72, 90.


[15]   At the time of the January 2016 TPR fact-finding hearing, Father was

       unemployed and lived with his parents in Lafayette, Indiana. Father remained

       on parole and testified that he believed his parole would end around September

       2017. Father admitted that if he has another parole violation, “his max out

       date is March of 2018.” Id. at 64, 86-87. Father was asked why he again used

       methamphetamine. He responded, “[I] got overwhelmed, a lot of pressure.

       I’ve been in and out of prison for the last ten years, I mean, I mean, I’ve been in

       and out. I’ve been to prison five times and since . . . I have a hard time you

       know what I mean just coping.” Id. at 65. When asked what he did to cope in

       October 2015, Father said, “I used [methamphetamine].” Id. at 65-66.


[16]   Father testified that, while incarcerated in the DOC, he lived in a “therapeutic

       community” and participated in Narcotics Anonymous (“NA”), Alcoholics

       Anonymous, a parenting class, and a “living free” class. Id. at 66. As part of

       the “community,” Father took part in therapeutic programs all day, every day.

       Father admitted that he did not provide FCM Anderson with any

       documentation of the services he completed in the DOC. Id. at 66-67, 74.

       Father also “remember[ed] being ordered to do a parenting assessment . . . or

       parenting education,” but admitted he “didn’t complete it.” Id. at 70. Father

       insisted that he completed a substance abuse assessment before his relapse, but

       could not remember the name of the provider. Id. at 70-71.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 9 of 22
[17]   Father maintained that he sent a letter informing DCS that the DOC would

       release information regarding any programs in which Father had participated.

       Id. at 67. However, Father was uncertain whether the recipient of that letter

       was, in fact, DCS. Id. at 67-68. FCM Anderson testified that DCS received no

       verification that Father participated in and successfully completed services in

       the DOC. Id. at 26. During the TPR evidentiary hearing, Father maintained

       that his substance abuse issues had “been addressed.” Id. at 87. Yet, he also

       testified about his drug use, saying, “I think I need to be involved in a . . . NA,

       substance class . . . because my addiction[,] it gets strong.” Id. at 88.


[18]   After taking the matter under advisement, the juvenile court issued its order on

       February 1, 2016, terminating Father’s parental rights to Child. The juvenile

       court made specific findings and concluded:

               26. There is a reasonable probability that the conditions that
               resulted in [Child]’s removal and continued placement outside
               the home will not be remedied by his alleged father. [Father] was
               given time to engage in services but has failed to remain engaged
               and has not made an effort to contact anyone regarding services.
               At the time of trial, he was unemployed, did not have
               independent housing, and still had substance abuse issues.
               Further, [Father] was incarcerated and unavailable to parent. He
               has a pattern of criminal activity which results in being
               incarcerated. He engaged in activity a month after his release
               that resulted in a parole violation. Given this pattern of
               behavior, there is a reasonable probability that he will be
               unavailable to parent in the future.


               27. Continuation of the parent-child relationship poses a threat to
               [Child]’s well-being. [Child] has been a ward for twenty months.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 10 of 22
               Termination of parental rights would free [Child] to achieve
               permanency by being adopted into the only home and by the
               only parental figure he knows.


               28. Termination of the parent-child relationship is in the best
               interests of [Child]. Termination would allow him to be adopted
               into a stable and permanent home where his needs will be safely
               met.


               29. There exists a satisfactory plan for future care and treatment
               of [Child], that being adoption.


               30. Based on [Child]’s placement and how services have worked,
               the Guardian Ad Litem believes it to be in [Child]’s best interests
               to be adopted by his current caregivers.


       Appellant’s App. at 17-18. Father now appeals.


                                      Discussion and Decision
[19]   As our Supreme Court has recently reiterated, “Decisions to terminate parental

       rights are among the most difficult our trial courts are called upon to make.

       They are also among the most fact-sensitive—so we review them with great

       deference to the trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet his

       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 11 of 22
       2001), trans. denied. That is, parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. Lang v. Starke Cnty. Office

       of Family & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied.


[20]   “When seeking to terminate parental rights, DCS must prove its case by ‘clear

       and convincing evidence,’ Ind. Code § 31-37-14-2 (2008)—a ‘heightened burden

       of proof’ reflecting termination’s ‘serious social consequences.’” In re E.M., 4
N.E.3d at 642 (quoting In re G.Y., 904 N.E.2d 1257, 1260 n.1 (Ind. 2009)).

       “But weighing the evidence under that heightened standard is the trial court’s

       prerogative—in contrast to our well-settled, highly deferential standard of

       review.” Id. “We do not reweigh the evidence or determine the credibility of

       witnesses, but consider only the evidence that supports the judgment and the

       reasonable inferences to be drawn from the evidence.” Id. (citation omitted).

       We confine our review to two steps: whether the evidence clearly and

       convincingly supports the findings, and then whether the findings clearly and

       convincingly support the judgment. Id. If the evidence and inferences support

       the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[21]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove:

               (B) that one (1) of the following is true:




       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 12 of 22
                (i) There is a reasonable probability that the conditions that
                resulted in the child’s removal or the reasons for placement
                outside the home of the parents will not be remedied.


                (ii) There is a reasonable probability that the continuation of the
                parent-child relationship poses a threat to the well-being of the
                child.


                (iii) The child has, on two (2) separate occasions, been
                adjudicated a child in need of services;


                (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2)(B).6


[22]   Father argues that DCS failed to prove the required elements for termination by

       clear and convincing evidence. Specifically, he contends that DCS failed to

       present sufficient evidence that the conditions that resulted in Child being

       removed or the reasons for his placement outside the home would not be

       remedied and that the continuation of the parent-child relationship poses a




       6
         To terminate Father’s parental rights, the State must also allege and prove that Child has been removed
       from Parents for “at least six (6) months under a dispositional decree.” Ind. Code § 31-35-2-4(b)(2)(A).
       Father does not challenge the juvenile court’s finding of fact on that element.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016           Page 13 of 22
       threat to Child’s well-being. He also contends that DCS failed to prove that

       termination was in Child’s best interest.7 We address these issues in turn.


                                            Remediation of Conditions

[23]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s removal and placement outside the home, and

       second, we determine whether there is a reasonable probability that those

       conditions will not be remedied. Id. The second step of the analysis requires

       judgment of the parent’s fitness at the time of the termination hearing, taking

       into consideration evidence of changed conditions and balancing a parent’s

       recent improvements against “‘habitual pattern[s] of conduct to determine

       whether there is a substantial probability of future neglect or deprivation.’” In

       re E.M., 4 N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this

       rule, “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,




       7
         Father also contends that DCS failed to prove there was a satisfactory permanency plan in place for Child.
       However, he does not support that contention with meaningful argument or citations to authority.
       Therefore, he has waived any challenge to that element of the termination statute. Slater v. Marion Cnty. Dep’t
       of Child Servs., 865 N.E.2d 1043, 1047 (Ind. Ct. App. 2007) (citing Ind. Appellate Rule 46(A)(8)). Waiver
       notwithstanding, DCS’s plan that Child would be adopted by his maternal cousin, with whom he had been
       living throughout the CHINS and TPR actions, was a satisfactory plan. See In re A.S., 17 N.E.3d 994, 1007
       (Ind. Ct. App. 2014) (DCS plan is satisfactory if it attempts to find suitable parents to adopt children), trans.
       denied.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016              Page 14 of 22
       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

       addition, DCS need not provide evidence ruling out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App.

       2007). “We entrust that delicate balance to the trial court, which has discretion

       to weigh a parent’s prior history more heavily than efforts made only shortly

       before termination.” In re E.M., 4 N.E.3d at 643. Although trial courts are

       required to give due regard to changed conditions, this does not preclude them

       from finding that a parent’s past behavior is the best predictor of his future

       behavior. Id.


[24]   Here, Father argues that Child’s removal from and continued placement

       outside the home was prompted by his incarceration, and that that condition

       was remedied because he “no longer was incarcerated at the time of the

       termination hearing and was in recovery from the addiction which prompted

       his incarceration.” Appellant’s Br. at 23. Father maintains that he was first

       ordered to engage in services on September 24, 2015 and contends that four

       months—the period from late September 2015 to the termination of his rights in

       late January 2016—was insufficient time to complete his services. Father

       asserts that the conditions prompting Child’s removal were also remedied by

       the time of the termination hearing because he had recently been involved in

       the DOC’s therapeutic community, where he was “undergoing intensive

       training and treatment to prepare him for a life without drugs or crime.” Id. at


       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 15 of 22
       25. Finally, he argues that “his diligence in participating in services after his

       release further demonstrates he has abandoned his previous pattern of drug use

       and incarceration and is fit to parent [Child].” Id.


[25]   In its order terminating Father’s parental rights, the juvenile court made twenty-

       five findings of fact. Appellant’s App. at 16-17. However, in claiming that the

       evidence was insufficient to support the juvenile court’s order terminating his

       parental rights, Father challenges only five of those findings, Findings Number

       10, 11, 12, 13, and 22.8 To the extent Father does not challenge the juvenile

       court’s remaining findings of fact, those unchallenged facts stand as proven. See

       In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to challenge

       findings by trial court resulted in waiver of argument that findings were clearly

       erroneous), trans. denied; McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct.

       App. 1997) (when father failed to challenge specific findings, court accepted

       them as true). Assuming without deciding that Father’s five challenged

       findings are not supported by sufficient evidence, such error will not prove fatal

       if there exist at least some valid findings to support the trial court’s conclusion

       to terminate Father’s parental rights. A.F., 762 N.E.2d at 1251. We will

       therefore limit our review to whether these twenty unchallenged findings (cited

       in parenthesis below) are sufficient to support the juvenile court’s conclusion




       8
         Those findings in pertinent part provided: (1) Father was referred to services in September 2015 and re-
       referred in October and November 2015; (2) Father only finished the service for substance abuse assessment;
       (3) Father was not proactive in contacting service providers, but waited for them to get in touch with him; (4)
       Father had not contacted a FCM since mid-November 2015; and (5) at the December 11, 2015 TPR pre-trial
       conference, the parties requested a trial setting. Appellant’s App. at 16-17.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016            Page 16 of 22
       that the conditions that led to Child’s removal from and continued placement

       outside Father’s care would not be remedied.


[26]   The incarceration of Parents prompted Child’s removal from and placement

       outside the home (Nos. 3 and 4). Child was later found to be a CHINS (No. 5).

       Initially, no services were ordered for Father, who was incarcerated (No. 6).

       Father was released from the DOC in September 2015, and on September 24,

       2015, a new parental participation order directed Father to: complete and

       follow a substance abuse assessment; participate in and comply with home-

       based services and parenting assessment; complete a Father Engagement

       Program, and submit to random drug screens (Nos. 8 and 9). Father was told

       by a DCS family case manager that he would have to “engage in services and

       move forward” to accomplish reunification with Child (No. 12). Father

       completed some programs while incarcerated, mostly for substance abuse (No.

       14). He also lived in a therapeutic community for nine months (No. 14).

       Father violated his parole by using methamphetamine in October 2015 and was

       incarcerated for thirty days; he was released in mid-January 2016 (No. 15).

       Father had “not undergone drug treatment since his relapse although he

       admitted he needed help and it was hard for him to cope as a result of being in

       and out of prison five times in the past ten years” (No. 16). The earliest Father

       will be released from parole is September 2017, but if he violates parole for a

       second time, he could be incarcerated until March 2018 (No. 17). Father began

       his visitation with Child in October 2015, but prior to that, had last seen Child

       in March 2014 when Child was five months old (Nos. 18 and 20). After Father


       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 17 of 22
       tested positive for illegal drugs, Father’s parenting time was suspended (No.

       19). Father visited with Child four times prior to that suspension. (No. 18). At

       the time of the TPR evidentiary hearing, Father was unemployed and lived

       with his parents (No. 21).


[27]   In the second step of the two-step analysis, the juvenile court judges Father’s

       fitness at the time of the termination hearing, taking into consideration evidence

       of changed conditions and balancing his recent improvements against

       “‘habitual pattern[s] of conduct to determine whether there is a substantial

       probability of future neglect or deprivation.’” In re E.M., 4 N.E.3d at 643.

       Here, Father was incarcerated for possession of methamphetamine when Child

       was five months old. By the time Child was seven months old, Mother was

       also incarcerated, and Child was removed from Mother’s home. Father

       remained incarcerated until Child was almost two years old. Upon his release

       from the DOC, Father was ordered to complete certain services to ensure

       reunification with Child. Father completed some drug abuse programs while in

       the DOC and sought to reunite with Child; still, he used methamphetamine

       about a month and a half after his release from the DOC and five weeks after

       services were ordered.


[28]   It is true that Father was not incarcerated at the time of the termination hearing;

       nevertheless, he had been released from incarceration, due to the parole

       violation, only two weeks prior to the TPR evidentiary hearing. Father

       admitted he needed help, yet had not undergone drug treatment since his

       relapse. Furthermore, Father stated that he had been in and out of prison five

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 18 of 22
       times in the past ten years and that stress was the reason that he relapsed and

       used methamphetamine in order to cope. Tr. at 65-66.


[29]   Indiana courts have recognized, “Individuals who pursue criminal activity run

       the risk of being denied the opportunity to develop positive and meaningful

       relationships with their children.”9 K.T.K., 989 N.E.2d at 1235-36; C.T. v.

       Marion Cnty. Dep’t of Child Servs., 896 N.E.2d 571, 585 (Ind. Ct. App. 2008),

       trans. denied. Furthermore, “[e]ven assuming that [father] will eventually

       develop into a suitable parent, we must ask how much longer [the child] should

       have to wait to enjoy the permanency that is essential to [his] development and

       overall well-being.” Castro v. State Office of Family & Children, 842 N.E.2d 367,

       375 (Ind. Ct. App. 2006) (concluding that trial court did not commit clear error

       in finding conditions leading to child’s removal from father would not be

       remedied where father, who had been incarcerated throughout CHINS and

       termination proceedings, was not expected to be released until after termination

       hearing), trans. denied.


[30]   Based on the evidence presented, we cannot say that the juvenile court clearly

       erred in concluding that there is a reasonable probability that the conditions that




       9
         Our Supreme Court has recognized that incarceration is an insufficient basis for terminating parental rights.
       K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 643 (Ind. 2015). That case, however, is distinguishable from
       the instant case. There, father had “made substantial efforts towards bettering his life through programs that
       were available during his incarceration.” Id. at 648. Further, Father actively participated in substance abuse
       programs, and he established a bond with K.E. through regular visitation and nightly telephone calls. Id. at
       649. Here, Father did not complete all of the services he was ordered to complete, and he was only able to
       complete four visits with Child before his visitation was suspended due to his use of methamphetamine.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016            Page 19 of 22
       resulted in Child’s removal and continued placement outside the home will not

       be remedied.10


                                               Best Interests of Child

[31]   Father asserts that there was insufficient evidence to support the juvenile court’s

       conclusion that termination of the parent-child relationship was in Child’s best

       interests. In determining what is in the best interests of the child, the trial court

       must look beyond the factors identified by DCS to the totality of the evidence.

       A.D.S., 987 N.E.2d at 1158. In so doing, the court must subordinate the

       interests of the parent to those of the child. Id. The court need not wait until

       the child is irreversibly harmed before terminating the parent-child relationship.

       Id. “Moreover, we have previously held that the recommendation by both the

       case manager and child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” Id. at 1158-59.




       10
          Father contends that DCS failed to prove by clear and convincing evidence that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to the well-being of Child.
       Indiana Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of parental
       rights, the juvenile court need only find that one of the requirements of subsection (b)(2)(B) has been
       established by clear and convincing evidence. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156 (Ind.
       Ct. App. 2013), trans. denied. Therefore, finding, as we do, that sufficient evidence supports the conclusion
       that the conditions resulting in the removal of Child would not be remedied, we need not also address
       whether sufficient evidence supported the conclusion that the continuation of the parent-child relationship
       posed a threat to the well-being of Child.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016             Page 20 of 22
[32]   Here, DCS proved that there a reasonable probability that the circumstances

       leading to Child’s removal from the home will not be remedied. Further, FCM

       Anderson and GAL Hollowell supported the termination of Father’s parental

       rights and the adoption of Child by maternal cousin, claiming that such a

       permanency plan was in Child’s best interest. Father claims that FCM

       Anderson’s and GAL Hollowell’s assessments of Child’s best interests were

       “based in large part on their mistaken view that Father had not engaged in

       services.” Appellant’s Br. at 28. That claim, however, invites this court to

       reweigh the evidence or judge the credibility of the witnesses, which we will not

       do. Bester, 839 N.E.2d at 147. Child has been with his maternal cousin since he

       was an infant and that is the only home he has ever known. Father has been in

       and out of prison five times in the last ten years, and less than two months after

       he was released from the DOC, he relapsed and returned to using

       methamphetamine even though he had participated in substance abuse

       treatment. At the time of the termination hearing, Father was unemployed.

       Additionally, he had a minimal emotional bond with Child, having seen him

       only four times before his visitations were suspended due to his use of drugs.

       Here, the totality of the evidence supports the trial court’s determination that

       termination of Father’s parental rights is in Child’s best interests. The trial

       court’s “best interest” conclusion is not clearly erroneous.


[33]   We will reverse a termination of parental rights only upon a showing of “clear

       error” – that which leaves us with a definite and firm conviction that a mistake

       has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based


       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 21 of 22
       on the record before us, we cannot say that the juvenile court’s termination of

       Father’s parental rights to Child was clearly erroneous. We, therefore, affirm

       the juvenile court’s judgment.


[34]   Affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-JT-367| October 12, 2016   Page 22 of 22